DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2021 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
PCT/IL16/050094, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior-filed document fails to disclose the use of mechanical or magnetic elements or air streams. Accordingly, claims 1-19 are not entitled to the benefit of the prior application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the boundary elements and centering devices distinct from each other (e.g. claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: 
Page 10, line 5, “weight 204” should be --weight 207--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites a boundary element and a centering device. However, the disclosure provides these as the same structure, where the boundary is provided via the centering device (e.g. page 8, lines 17-18; Figs 1 and 7). Accordingly it is unclear whether the claims requires two 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2017/0038778).

Regarding independent claim 1:
Wang discloses a landing platform having an erectable/retractable boundary element/centering device (131) to define and direct as hovering vehicle within a substantially closed volume, the boundary elements being magnetic elements and completely delimiting the volume.
Note: the disclosure indicates the “substantially disclosed volume” as only requiring a clear delineation of an area, and specifically does not require the “elements” to be tangible. Further, pages 9-10 of applicant’s specification indicate the “elements” may be a magnetic field.

Regarding claims 2-4:
The discussion above regarding claim 1 is relied upon.

Note: the weight is outside the scope of the landing platform, thus the limitations to such are not actively required.

Regarding claim 7:
The discussion above regarding claim 1 is relied upon.
Wang discloses the boundary element as magnetic elements (131).

Claim(s) 1-3, 6, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mozer (US 2017/0073084).

Regarding independent claim 1:
Mozer discloses a landing platform having erected boundary element/centering device (as seen in Fig 1) to define and direct as hovering vehicle within a substantially closed volume (e.g. Figs 8-9), the boundary elements being mechanical elements and completely delimiting the volume.

Regarding claims 2 and 3:
The discussion above regarding claim 1 is relied upon.

Note: the weight is outside the scope of the landing platform, thus the limitations to such are not actively required.

Regarding claim 6:
The discussion above regarding claim 1 is relied upon.
Mozer discloses mechanical elements (as seen in Fig 1).

Regarding claim 16:
The discussion above regarding claim 1 is relied upon.
Mozer discloses a plurality of centering aids/boundary elements (each section, as seen in Fig 1).

Claim(s) 1-3, 5, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGeer et al. (US 8 955 800).

Regarding independent claim 1:
McGeer discloses a landing platform having erected boundary element/centering device (108) to define and direct as hovering vehicle within a substantially closed volume (as seen in Fig 10A-E), the boundary elements being mechanical elements and completely delimiting the volume.


Regarding claims 2 and 3
The discussion above regarding claim 1 is relied upon.
McGeer discloses a trapping element (130) at the center of the volume suitable to hold a weight (either between the arms, or by wrapping the weight around an arm).
Note: the weight is outside the scope of the landing platform, thus the limitations to such are not actively required.

Regarding claim 5:
The discussion above regarding claim 2 is relied upon.
McGeer discloses the borders of the boundary element are quasi-continuum (as seen in e.g. Fig 10A).

Regarding claim 16:
The discussion above regarding claim 1 is relied upon.
McGeer discloses a plurality of centering aids/boundary elements (each section, as seen in Fig 10A).

Claim(s) 1-4, 6, 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gassmann (DE 102014003417; previously provided machine translation being used).

Regarding independent claim 1:
Gassmann discloses a landing platform having erected boundary element/centering device (21) to define and direct as hovering vehicle within a substantially closed volume, the boundary elements being mechanical elements and completely delimiting the volume (as seen in Fig 1).

Regarding claims 2-4:
The discussion above regarding claim 1 is relied upon.
Gassmann discloses a trapping element (13) comprising an electromagnetic element (13; [854]), suitable to hold a magnetic weight attached to a cable (it would attract weights that are magnetic), and located at a center of the volume (as seen in Fig 1).
Note: the weight is outside the scope of the landing platform, thus the limitations to such are not actively required.

Regarding claim 6:
The discussion above regarding claim 1 is relied upon.
Gassmann discloses mechanical elements (21).


Regarding claim 9:


Regarding claims 10 and 12:
The discussion above regarding claim 9 is relied upon.
 Gassmann discloses an electromagnetic trapping element (13) located at the center of the volume (as seen in Fig 1) for securing a weight attracted by magnetic forces ([854]).

Regarding claim 13:
The discussion above regarding claim 9 is relied upon.
Gassmann discloses the boundary element comprising mechanical elements (21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gassmann (‘417) in view of Wang et al. (US 2017/0253349).

The discussion above regarding claim 9 is relied upon.

Wang teaches quasi-continuous boundary elements (as seen in e.g. Fig 2).
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gassmann to use a quasi-continuous boundary element as taught by Wang (‘349) for the predictable advantage of reducing the size and weight of the system by using less material (i.e. only that which is needed to perform the function), and since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gassmann (‘417) in view of Wang (US 2017/0038778).

Gassmann discloses a mechanical boundary element/centering device, but does not disclose a magnetic device.
Wang teaches erectable magnetic boundary elements (131) for a landing platform.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gassmann to use magnetic boundary elements as taught by Wang for the predictable advantage of reducing the amount of power used by allowing selective use only when needed (for magnetic features).
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozer (‘084) in view of Wang (‘349).

Regarding claim 17:
The discussion above regarding claim 16 is relied upon.
Mozer discloses a plurality of centering aids, but does not disclose an actuation mechanism configured to change the angle of the aids.
Wang teaches a landing platform having an actuation mechanism (e.g. Fig 4) to extend and retract the boundary element/centering aids when not in operation ([0010]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Mozer to use actuated aids as taught by Wang for the predictable advantage of retracting the aids when not in use, thus reducing the size of the platform for storage.

Regarding claims 18 and 19:
The discussion above regarding claim 17 is relied upon.
Mozer discloses the centering aids together forming a conical shape (e.g. Fig 1), with each aid trapezoidal in shape radially extending from a center element and circumferentially adjoining an adjacent segment (as seen in Fig 1).
Note: the term “trapezoidal” does not require a “trapezoid,” but rather a shape “of, relating to, or having the form” of a trapezoid. The segments form approximate trapezoids as provided by a conic section.

Allowable Subject Matter
Claims 8 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619